Case 1:20-cv-00244-DDD-JPM Document 12-1 Filed 03/06/20 Page 1 of 5 PageID #: 118




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION

   ABRAM CLAYTON AND                               *        CIVIL ACTION NO. 20-244
   AMY CLAYTON                                     *
                                                   *
   VERSUS                                          *        JUDGE: DRELL
                                                   *
   STEEL WAREHOUSE OF TENNESSEE*
   LLC, JOHN DOE AND ABC               *     MAG: PEREZ-MONTES
   INSURANCE COMPANY                   *
   ****************************************************************************

                              AFFIDAVIT OF GERALD F. LERMAN

   STATE OF INDIANA

   COUNTY OF ST. JOSEPH

          BEFORE ME, the undersigned authority, a Notary Public, duly qualified and

   commissioned in and for the State and County aforesaid, personally came and appeared,

                                          GERALD F. LERMAN

          Who, after being duly sworn, did depose and state as follows:

                                                       1.

          I am over 18 years of age and am competent to testify as to the matters contained herein.

                                                       2.

          I am employed as the Vice President and Secretary of Steel Warehouse of Tennessee

   LLC and I have personal knowledge of the facts set forth in this Affidavit, and, if called as a

   witness, I would testify competently thereto.




                             02026155-1                                   1
Case 1:20-cv-00244-DDD-JPM Document 12-1 Filed 03/06/20 Page 2 of 5 PageID #: 119




                                                   3.

          Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, Steel

   Warehouse of Tennessee LLC was, and remains, a limited liability company domiciled in the

   State of Tennessee.

                                                  4.

          Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, Steel

   Warehouse of Tennessee LLC's principal place of business was, and remains, in the State of

   Tennessee.

                                                  5.

          Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, the

  members of Steel Warehouse of Tennessee LLC were, and remain, Lerman Holding Co. Inc. and

  Lerman Enterprises LLC.

                                                  6.

          Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, Lerman

  Holding Co. Inc. was, and remains, a State of Indiana Corporation.

                                                  7.

          Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, Lerman

  Holding Co. Inc. had, and has, its principal place of business in the State oflndiana.

                                                  8.

          Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, Lerman

  Enterprises LLC was, and remains, a limited liability company domiciled in the State of Indiana.




                            02026155-1                                   2
Case 1:20-cv-00244-DDD-JPM Document 12-1 Filed 03/06/20 Page 3 of 5 PageID #: 120




                                                    9.

           Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, Lerman

   Enterprises LLC had, and has, its principal place of business in the State of Indiana.

                                                    10.

           Both at the time of filing of Plaintiffs' Complaint and at the time of Removal, members

   of Lerman Enterprises LLC were, and remain, fifty-eight (58) individuals.

                                                    12.

           The list attached as Exhibit "1" contains the names and states of domicile of each

   member of Lerman Enterprises LLC both at the time of filing of Plaintiffs Complaint and at the

   time of Removal.




                                                                       ~ ... --t✓   F. ✓----
                                                                       GERALD F. LERMAN



   SWORN TO AND SUBSCRIBED
                      t-h
   BEFORE ME ON THIS 5 DAY OF
    ~~ AAeh               , 2020-
                                . -

            YPii~
   Notary Public Jot~_72i 1As: h
             . .     ..     ....,, . --
   My Commission Expires: 0-1 1- :t...'1
                                        ')      -
                     JODY RUSH
                         Seal
           Notary Public - State of Indiana
                  St Joseph County
        My Commission Expires i·ar 17, 2024




                                   02026155-1                              3
Case 1:20-cv-00244-DDD-JPM Document 12-1 Filed 03/06/20 Page 4 of 5 PageID #: 121


             Members of LH/LE


            Family Member        State



 Menucha            Berzansky     NJ
 Leora              Bornstein     NY
 Yaffa              Celnik         NJ
 Sarah              Cohen         NY
 Chana              Dershowitz    NJ
Adina               Deutsch        NJ
 Shoshana           Geretz        OH
 Sheila             Glenner        IN
 Rena               Gurvitz       OH
Aviva               Hershberg      IN
Sarah Rivka         Hirschmann    OH
 Rachel Nechama     Janowski       FL
Zahava              Kahan          NJ
Yael                Kibel         OH
Aaron               Lerman        MD
Abraham             Lerman        NJ
Alice               Lerman        IN
Aliza               Lerman        NY
Alona               Lerman       ISRAEL
Aryeh Leib          Lerman        NJ
Atara               Lerman        IN
Avraham             Lerman        NJ
 Ben                Lerman        IN
 Daniel             Lerman        IN
 Don                Lerman        IN
Dov                 Lerman        NJ
 Ilana              Lerman        NY
Jay                 Lerman        NY
Joseph              Lerman        OH
Joshua              Lerman         NJ
Manuel              Lerman         NJ
Marc                Lerman         IN
Maya                Lerman        DC
Moshe               Lerman         NJ
 Nathan             Lerman         Ml
 Nesanel            Lerman        NY
 Noach              Lerman        NJ
 Noach A.           Lerman        NY
 Reuven             Lerman        IN
 Robert             Lerman        MD
Sally               Lerman         IL
Sara Leah           Lerman        IN
Sheldon             Lerman        NY
Shlomo              Lerman        IN
Shraga              Lerman        IN
Ted                 Lerman        IN
Case 1:20-cv-00244-DDD-JPM Document 12-1 Filed 03/06/20 Page 5 of 5 PageID #: 122


William      Lerman             IN
Yisrael      Lerman             NJ
Miriam       Lichter            NJ
Ayelet       Litwin             NY
Meira        Pollack            IN
Gila         Rosenbaum          NY
Naomi        Rosenman           IN
Dalya        Slomnicki          NJ
Deborah      Weinberger         NY
Mechal       Wojtalik           IN
Shira        Zeiger             IN
Chana        Zentman            NJ
